DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 65 should be revised to read “…or compare the [[measure]] measured pressure in the second blood circuit to a second circuit fluid characteristic threshold…” for proper grammar dependency. 
Claim 67 should be revised to read “The blood filtration system of claim [[52]] 53, further comprising a valve …” for proper grammar dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53-59 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank; Jeffrey H. et al. (US 20190231957 A1) in view of Barnes; Erik (US 20120078218 A1). 
Regarding claim 53, Burbank discloses a blood filtration system configured to couple to an infusion pump (¶ [0044], extracorporeal blood treatment system 119 … An additional fluid may be supplied to the blood circuit 160 by pumping fluid from a fluid source 122 using a pump 130);
the system configured to reduce one or more plasma constituents in blood of a patient (¶ [0044], the combined flow through pumps 130 and 132 is controlled against the rate of pump 140 such that the target net ultrafiltration rate is achieved); 
the blood filtration system comprising: a blood circuit configured to couple with the blood filtration system and including a catheter; a withdrawal line, and a return line, wherein the withdrawal line and the return line are configured to couple with the catheter, and the catheter is configured for insertion into a blood stream of the patient (¶ [0044], A blood circuit 160 has arterial line 160A and venous line 160B … The patient access 150 is illustrated by a fistula, which may be accessed by a dual lumen needle or by a pair of needles (not shown)); 

a variable-speed filtration pump configured to extract a filtrate fluid from a filter configured to reduce an amount of the one or more plasma constituents in blood flowing through the filter and provide the filtrate fluid including the filtered plasma constituents (¶ [0044], The pumps 132 and 140 are controlled in such a fashion that a net fluid balance is maintained with a net positive or net negative ultrafiltration from the patient); 
a fluid characteristic sensor configured to be in fluidic communication with the infusion port and configured to measure one or more of pressure or flow rate of the infusion fluid pumped by the infusion pump (¶ [0045], pressure sensors … 127); and 
a controller including processing circuitry configured to: monitor the fluid characteristic sensor to determine a change in one or more of the pressure or flow rate of the infusion fluid (¶ [0045], The pressure sensors 125, 126, 127, 128, 139, 141, and 145 may be of any suitable type … to produce an electrical signal that can be applied to the controller 166); and
modulate a speed of the variable-speed filtration pump based on the change in one or more of the pressure or flow rate of the infusion fluid pumped by the infusion pump (¶ [0050] FIG. 2D ... In this mode, the controller 166 may step through a range of flow rates while sampling and storing pressure signals from pressure sensors … 127 … adjusting the speed of one or two of the pumps 130 and 140 … and storing the pressure differentials across each of the pumps 130, 132, and 140 that correspond to the matched flow rates).
Burbank teaches the invention substantially as claimed by Applicant with the exception of an infusion pump that is external to the blood filtration system and a controller that is not in communication with the infusion pump. Barnes discloses a modular IV pump (¶ [0002], [0008], [0028] FIG. 4 …modular infusion system 30); 
comprising an infusion pump that is independent of a blood filtration system (Fig. 1, IV pump 12 infuses fluid directly to a patient); 
an infusion port capable of communicating with a blood circuit and configured to receive an infusion fluid pumped by the infusion pump (¶ [0026], In this example, fitting 3 is a needleless Luer connector suitable for connection to any patient infusion device (not shown) such as an intravenous needle); 
a fluid characteristic sensor configured to be in fluidic communication with the infusion port and configured to measure one or more of pressure or flow rate of the infusion fluid pumped by the infusion pump (¶ [0035], an upstream pressure sensor 85 and a downstream pressure sensor 87); and 
a controller including processing circuitry configured to: monitor the fluid characteristic sensor to determine a change in one or more of the pressure or flow rate of the infusion fluid (¶ [0034], The primary control unit 32 also includes a first processor 78 that is coupled to the docking connectors 40); 
wherein the controller is not in communication with the infusion pump (¶ [0028], Modular pumping units 34A-34C are shown as docked while unit 34D is shown as separated (undocked) from primary control unit 32). 
Regarding the limitation of a controller that is not in communication with the infusion pump, Barnes describes multiple pumping modules (34A-34D) configured to operate independently of a main controller (¶ [0031], Button 60 … releases the battery pack 50 when the modular pumping unit 34 is operating independently; ¶ [0035], the modular pumping unit 34 will continue to pump fluid after being undocked from the primary control unit 32; ¶ [0040], Step 140 consists of continued operation of the modular pumping unit 34 in delivering fluid to the patient 10). A skilled artisan would have been able to modify Burbank with the infusion pump of Barnes by substituting pump 130 with one of Barnes’s modular pumping units 34. 
Barnes demonstrates how to autonomously control an infusion pump and optionally connect it with a main controller. This permits the infusion pump to be exchanged more easily in case of damage, and allows the main controller to continue operating while the infusion pump is removed or reconfigured (¶ [0046], Individual modules can be added or removed from a primary control unit without having an effect on the operation of the other modules that are docked to that primary control unit). One would be motivated to modify Burbank with the independent controller of Barnes to permit the infusion pump to be exchanged more easily, or to continue operating when other portions of the system are shut off. Therefore, it would have been obvious to modify Burbank with the independent controller of Barnes in order to more easily exchange the infusion pump during repairs or operation. 

Regarding claim 54, Burbank lacks an infusion pump that is not modulated by the controller. Barnes discloses a system wherein the infusion pump is not modulated by a main controller of the system (¶ [0031], when the modular pumping unit 34 is operating independently; ¶ [0035], the modular pumping unit 34 will continue to pump fluid after being undocked from the primary control unit 32).
Barnes provides an independently operating infusion pump that can be exchanged easily, or which can continue operating while other portions of the system are shut off (¶ [0046]). Regarding rationale and motivation to modify Burbank with the independent controller of Barnes, see discussion of claim 53 above. 

Regarding claims 55-59 and 67, Burbank discloses a blood filtration system wherein the controller is configured to generate a notification if the change in one or more of the pressure or flow rate of the infusion fluid exceeds a fluid characteristic threshold (¶ [0045], The pressure sensors … 127 … produce an electrical signal that can be applied to the controller 166; ¶ [0123], Any of these indications can be used to halt operation or to generate an alarm using the system controller; ¶ [0124] 1. Measuring pressure at various points along the circuit to detect anomalous pressure changes indicating occlusion of a line; ¶ [0125] 2. Measuring pressure into and/or out of pumps to detect improper pump function); 
wherein the controller is configured to stop the variable-speed filtration pump if the change in one or more of the pressure or flow rate of the infusion fluid exceeds a fluid characteristic threshold (¶ [0123], Any of these indications can be used to halt operation … using the system controller);  
further comprising a gas detector configured to determine a presence of a discontinuity in flow of a liquid through the blood circuit and provide a gas detection signal to the controller (¶ [0130] 7. Air detection at any points in the fluid circuit where air should not be present);  
wherein the controller is configured to stop a variable-speed blood pump if the controller receives the gas detection signal (¶ [0123], Any of these indications can be used to halt operation); 
wherein the blood circuit is a first blood circuit having a first total fluid capacity, and further comprising a second blood circuit having a second total fluid capacity (¶ [0044], A blood circuit 160 has arterial line 160A and venous line 160B); 
further comprising a valve configured to selectively inhibit flow of the infusion fluid into the infusion port of the blood circuit (¶ [0045], Using the control valve 136, flow from the fluid line 162 can be selectively diverted by the controller 166 to the branch line 155 so that fluid from line 162 flows through the junction 147 into the branch line 154). 
Regarding the limitation of stopping the or a variable-speed filtration pump, Burbank describes a general system halt in case of a fault condition (¶ [0123]). The system includes both the claimed variable-speed filtration pump (pump 140) and a further variable-speed filtration pump (pump 142) which will both stop if a fault is detected. 

Regarding claims 68-70, Burbank discloses a blood filtration wherein the controller modulates the valve to inhibit flow of the infusion fluid into the infusion port if the change in one or more of the pressure or flow rate of the infusion fluid exceeds a fluid characteristic threshold (¶ [0045], To allow for the regulation of the flow rates contributing to the balancing described … pressure sensors … 127 … may be provided); 
wherein the controller modulates the valve to inhibit flow of the infusion fluid into the infusion port if the speed of the variable-speed filtration pump exceeds a speed threshold (¶ [0013], That is, the flow rate of the pump may be derived from the pump rotation or reciprocation rate as adjusted by head pressure; ¶ [0044], Note that other pumping rate sensors are also possible, for example where stepper motor drives are used with the peristaltic pumps, the drive pulses may be counted to determine the speed of the pumps rather than an encoder); 
wherein the controller modulates the valve to inhibit flow of the infusion fluid into the infusion port if the variable-speed filtration pump is stopped (¶ [0044], Note that other pumping rate sensors are also possible, for example … the drive pulses may be counted).  
Regarding the limitations of inhibiting flow of the infusion fluid if the filtration pump speed exceeds a speed threshold or is stopped, Burbank discloses embodiments where the controller monitors pump speed (¶ [0013], [0044]). Burbank configures the controller to monitor the values measured by these sensors and to adjust the control valve 136 (¶ [0049], the degree to which the flow rates of two independently-controlled pumps match can be tested momentarily, for example over a period of 2 seconds, by switching the control valves 136, and 146 to divert the flow and sampling the pressure signal from pressure sensor 139; ¶ [0050], the controller 166 causes the flow control valves 134, 136, and 146 to divert flow from both the source 122 and the source 124 to the branch line 154 and finally to the effluent line 156). 
Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank and Barnes, further in view of Norris; Michael G. et al. (US 20160101278 A1).
Regarding claims 60 and 61, Burbank discloses a blood filtration system wherein: the controller is configured to modulate the speed of the variable-speed filtration pump if the change in one or more of the pressure or flow rate of the infusion fluid exceeds a first fluid characteristic threshold with the first blood circuit coupled with the blood filtration system (¶ [0049], The controller 166 may be further programmed to perform a correction of the rate of one of the pumps in order to more closely match the pumping rates of the two pumps 130 and 140; ¶ [0050], the controller 166 may step through a range of flow rates while sampling and storing pressure signals from pressure sensors 125, 127, 126, 128, 141, and 145, adjusting the speed of one or two of the pumps 130 and 140 to reduce or eliminate the change in pressure of pressure sensor 139). 
Burbank and Barnes do not explicitly disclose a second fluid characteristic threshold or a second flow rate. Norris discloses an automated peritoneal dialysis cycler (¶ [0060], [0297], automated peritoneal dialysis (APD) system 10); comprising: a controller (¶ [0297], control system 16); 
wherein the controller is configured to modulate portions of the system based on first and second thresholds (¶ [1125] Level 3: If in the fill or drain process, then suspend operation until the AC power is restored; ¶ [1130] Level 1: End therapy). 
Norris responds progressively to error conditions, to continue operation if possible and to guide a user to resolving the condition (¶ [1100] A priority may be assigned to an alarm based on the severity the potential harm and the onset of that harm; ¶ [1106] An “escalating alert” is intended to prompt the user to take action in a non-jarring manner; ¶ [1107] Each alert/alarm is specified by: an alert/alarm code, which is a unique identifier for the alert/alarm). One would be motivated to modify Burbank and Barnes with the first and second thresholds of Norris to respond appropriately to the severity of an error condition. Therefore, it would have been obvious to modify Burbank and Barnes with the first and second thresholds of Norris in order to inform a caregiver of an error condition and guide them towards an appropriate response. 

Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank and Barnes, further in view of Kenley; Rodney S. et al. (US 5932103 A).
Regarding claim 62, Burbank and Barnes lack a second filter having a second filter fluid capacity. Kenley discloses a hemodialysis machine (col. 3, lines 45-60, dialysis machine 10); 
comprising first and second blood circuits including first and second filters having first and second filter fluid capacities (abstract, the fluid volume of the blood side of the dialyzer, are known in advance; col. 3, lines 1-5, Each of the commercially available dialyzers have a blood side and a predetermined fluid volume of the blood side of the dialyzer, which is stored in memory). 
Kenley demonstrates that dialyzer cartridges are manufactured in various sizes, and that their volumes are known in advance. Kenley also shows how to accommodate the different volumes of these filters, by storing their values in a controller, and adjusting the operating parameters based on each filter. One would be motivated to modify Burbank and Barnes with the first and second filter fluid capacities of Kenley to use a variety of filters for different patients, or to make the system compatible with a range of commercially available filters. Therefore, it would have been obvious to modify Burbank and Barnes with the first and second filter fluid capacities of Kenley in order to expand the range of treatment options, and to configure the system to accept components from a larger set of manufacturers. 
Regarding claims 63 and 64, Burbank discloses a controller configured to: modulate a speed of the variable-speed filtration pump if the change in one or more of the pressure or flow rate of the infusion fluid exceeds a first fluid characteristic threshold with the first blood circuit coupled with the blood filtration system (¶ [0048], the controller 166 may step through a range of flow rates while sampling and storing pressure signals from pressure sensors 125, 127, 141, and 145, adjusting the speed of one of the pumps 130 and 140; ¶ [0050] FIG. 2D … the controller 166 may step through a range of flow rates while sampling and storing pressure signals from pressure sensors 125, 127, 126, 128, 141, and 145, adjusting the speed of one or two of the pumps 130 and 140). 
Burbank and Barnes do not configure their controllers to modulate the speed of the variable-speed filtration pump based on a second fluid characteristic threshold. Kenley discloses a blood filtration system (col. 3, lines 45-60, dialysis machine 10); including a controller that operates the system based on parameters of first and second blood circuits (col. 3, lines 1-5, Each of the commercially available dialyzers have a blood side and a predetermined fluid volume of the blood side of the dialyzer, which is stored in memory). Kenley demonstrates how to accommodate differently sized filters, by storing their parameters in a controller (col. 6, lines 55-65, Preferably, these parameters include a table storing the fluid volumes of the arterial line and the venous line … Additionally, the memory stores the fluid volume of the blood chamber of a plurality of commercially available dialyzers that would be installed in the dialysis machine). Regarding rationale and motivation to modify Burbank and Barnes with the first and second filter settings of Kenley, see discussion of claim 62 above. 

Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank and Barnes, further in view of Ware, Lee C. et al. (US 20050085760 A1).
Regarding claims 65 and 66, Burbank and Barnes do not monitor the measured pressure in the first or second blood circuit or compare the measured pressures with a first or second circuit fluid characteristic threshold. Ware discloses a hemodialysis system (¶ [0035], [0036], medical fluid therapy ("MFT") machine 20), comprising: 
a controller (¶ [0049], controller 70 includes a first processor 72, or control processor; ¶ [0050] Control processor 72 communicates with a second or safety processor 74); 
first blood circuit (¶ [0057], blood line 102 located upstream of dialyzer 140; ¶ [0058], blood return line 104); 
further comprising a circuit pressure sensor in communication with the controller and configured to measure a pressure in one or more of the first blood circuit or the second blood circuit (¶ [0059], control processor 72 monitors inputs from various pressure sensors 162); and 
wherein the controller is configured to: monitor the measured pressure in the first blood circuit with the first blood circuit coupled to the blood filtration system, or monitor the measured pressure in the second blood circuit with the second blood circuit coupled to the blood filtration system; and compare the measured pressure in the first blood circuit with a first or circuit fluid characteristic threshold (¶ [0049], Processor 72 also communicates with other devices located within MFT machine 20, such as the pressure sensors … and the like; ¶ [0059], control processor 72 monitors inputs from various pressure sensors 162; ¶ [0082], The machine pauses due to an extremely negative pressure in the arterial line, while the operator discovers this is due to a kink in the line);
wherein the controller is configured to provide a notification if the measured pressure in the first blood circuit exceeds the first circuit fluid characteristic threshold, or provide a notification if the measured pressure in the second blood circuit exceeds the second circuit fluid characteristic threshold (¶ [0053], For example, the "channel status" is a monitoring of the pump's exception status, which includes information such as … downstream occlusion alarm, upstream occlusion alarm; ¶ [0079] If a certain actual flowrate falls above or below the inputted flowrate to a specified degree, the information is transmitted … which generates an alarm notifying the operator of a flow error condition). 
Regarding the limitation of comparing the measured pressures with a first or second circuit fluid characteristic threshold, Ware discloses a system that monitors pressure from a pair of pressure sensors 162, which are located upstream and downstream of a filter cartridge (Fig. 3, pressure sensors 162 are located upstream and downstream of dialyzer 140). Since the controller receives and monitors signals from both pressure sensors, the controller includes instructions for processing both the first and second pressure signals. One threshold, or a pair of thresholds would have been a simple approach for evaluating these two pressure signals. 
Ware detects changes in pressure that correlate with error conditions such as a kinked line (¶ [0082]). One would be motivated to modify Burbank and Barnes with the first or second pressure sensors of Ware to detect common problems during a dialysis session. Therefore, it would have been obvious to modify Burbank and Barnes with the first or second pressure sensors of Ware in order to detect occlusions or kinked lines in a dialysis system. 
 
Double Patenting
The following copending and patented applications are relevant to the claimed invention:
17/309534	Lerner; David et al.	US 20210338915 A1
17/309535	Lerner; David et al.	US 20210379264 A1
17/309537	Lerner; David et al.	US 20210379262 A1
Each application claims a blood filtration system. However, none of the cited applications claim a controller not in communication with an infusion pump. Therefore none of the references are cited in a double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hulme; Clinton W.	US 20200276374 A1
Hogard; Michael E. et al.	US 20090124963 A1
Inhaber; Neil et al.	US 20180338914 A1
Kameyama; Kenji	US 20120073673 A1
Turner; Stephen	US 20190321621 A1
Bolyard; Nathan J. et al.	US 20120130153 A1
Suffritti; Mauro et al.	US 20130299399 A1
Mazur; Daniel E.	US 20100036486 A1
Woloszko; Jean	US 20200164118 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781